Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 10/22/21.  The applicant argument regarding Golko is not persuasive; therefore, all the rejections based on Golko is retained and repeated for the following reasons.

Summary of claims

Claims 1-13 are remain pending in the application.

Claims 1-13 are rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golko et al. (US Pub. 2015/0091388).

As to claim 1 the prior art teach a device for inductively charging an electronic accessory, the device comprising: 

a first portion including a first transmission coil in a first plane, the first transmission coil configured to generate a first magnetic field (see fig 1-3 paragraph 0036-0042; especially, Golko et al. teach a first portion including a first transmission coil in a first plane, the first transmission coil configured to generate a first magnetic field as fig 1-3 paragraph 0037-0041); 

a second portion including a second transmission coil in a second plane, the second transmission coil configured to generate a second magnetic field (see fig 1-5 paragraph 0040-0046 and background; especially, Golko et al. teach a second portion including a second 

and a spacer positioned between the first transmission coil and the second transmission coil and between the first plane and the second plane, the spacer material magnetically insulating the second transmission coil from the first magnetic field (see fig 2B, fig 5B paragraph 0075-0081 and summary; especially, Golko et al. teach a spacer positioned between the first transmission coil and the second transmission coil and between the first plane and the second plane, the spacer material magnetically insulating the second transmission coil from the first magnetic field as fig 2B, fig 5B paragraph 0076-0080 and summary).

As to claim 2 the prior art teach wherein the first transmission coil and second transmission coil are aligned along a center axis (see fig 2B, fig 5B paragraph 0074-0078). 

As to claim 3, the prior art teach wherein the first transmission coil has a first area and the second transmission coil has a second area, the first area and second area being the same (see fig 2B, fig 5B paragraph 0076-0080).

As to claim 4 the prior art teaches wherein the spacer includes a ferromagnetic material field (see fig 1-5 paragraph 0040-0044 and summary).

As to claim 5 the prior art teach wherein the spacer includes a non-magnetic material (see fig 1-5 paragraph 0043-0048 and background).

As to claim 6 the prior art teach wherein the first portion and second portion are connected by a flexible connector (see fig 1-3 paragraph 0048-0056).

As to claim 7, the prior art teach further comprising a terminal in electrical communication with the first transmission coil and second transmission wherein the terminal is in electrical communication with the first transmission coil through the flexible connector (see fig 1-4 paragraph 0051-0059).

As to claim 8 the prior art teaches wherein the first transmission coil and second transmission coil are each part of a flexible printed circuit (see fig 1-7 paragraph 0062-0068).

As to claim 9 the prior art teach A system for providing power to an accessory device from an electronic device, the system comprising: a transmitter including: 

a first portion including a first transmission coil configured to generate a first magnetic field (see fig 1-3 paragraph 0036-0042), 



and a spacer positioned between the first transmission coil and the second transmission coil, the spacer material magnetically insulating the second transmission coil from the first magnetic field (see fig 2B, fig 5B paragraph 0075-0081 and summary); 

and a receiver including: a first portion including a first receiving coil configured to generate an electrical current when exposed to a magnetic field (see fig 2 paragraph 0042-0045), 

a second portion including a second receiving coil configured to generate an electrical current when exposed to a magnetic field (see fig 2, fig 5 paragraph 0074-0078), 

and a receiver spacer positioned between the first receiving coil and the second receiving coil, the spacer material magnetically insulating the first receiving coil and the second receiving coil (see fig 2, fig 5 paragraph 0077-0085).

As to claim 10 the prior art teach wherein the receiver spacer is tapered so as to orient the first receiving coil at a non-zero angle relative to the second receiving coil (see fig 2, fig 5 paragraph 0076-0086 and background).

As to claim 11, the prior art teach wherein the receiver spacer includes a ferromagnetic material (see fig 1-5 paragraph 0040-0044 and summary).

As to claim 12 the prior art teaches wherein the receiver spacer includes a nonmagnetic material (see fig 1-5 paragraph 0043-0048 and background).

As to claim 13 the prior art teach wherein a charging current applied to the transmitter induces an induced current in the receiver of at least 15% of the charging current when one of the first transmission coil and second transmission coil are aligned with one of the first receiving coil and the second receiving coil (see fig 1-7 paragraph 0048-0056).

Remarks

Applicant’s response and remarks filed on 10/22/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Golko do not describe “a first portion including a first transmission coil in a first plane, the first transmission coil configured to generate a first magnetic field” probes as claimed, Examiner respectfully disagrees.   The prior art Golko (US Pub. 2015/0091388) does teach a first portion including a first transmission coil in a first plane, the first transmission coil configured to generate a first magnetic field (see fig 1-3 paragraph 

Applicant contends that Golko do not describe “a second portion including a second transmission coil in a second plane, the second transmission coil configured to generate a second magnetic field (see fig 1-5 paragraph 0040-0046 and background; especially, Golko et al. teach a second portion including a second transmission coil in a second plane, the second transmission coil configured to generate a second magnetic field (see fig 1-5 paragraph 0041-0045 and background)” probes as claimed, Examiner respectfully disagrees.   The prior art Golko (US Pub. 2015/0091388) do teach.

Applicant contends that Golko do not describe “” probes as claimed, Examiner respectfully disagrees.   The prior art Golko (US Pub. 2015/0091388) do teach.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851